Citation Nr: 0017133	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  96-36 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to an increased rating for a left ankle fracture 
with traumatic arthritis, currently rated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from November 1986 to August 
1990.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating action, granting 
service connection for postoperative residuals of the left 
ankle fracture with traumatic arthritis, rated as 20 percent 
disabling effective August 7, 1990; 100 percent effective 
November 7, 1994 under to 38 C.F.R. § 4.29; and 20 percent 
effective April 1, 1995.

In March 1997, service connection for disabilities of the 
knee, hip and lower back as secondary to the service-
connected left ankle disability was denied, and in December 
1997, the Board found that the veteran's November 1997 
informal hearing presentation could serve as notice of 
disagreement for that determination.  The Board then referred 
the matter to the RO.  Based on review of the record, it is 
unclear if any subsequent action has been taken.  The matter 
therefore is once again referred to the RO for any action 
deemed appropriate.


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  VA has fulfilled its 
duty to assist.

2.  The veteran's left ankle is fused at neutral position, 
subtalar motion is full with 10-15 degrees of inversion and 
10-15 degrees of eversion.

3.  The ankle is productive of discomfort, weakness, 
persistent atrophy, an uncoordinated gait, and the inability 
to stand for prolonged periods.  



CONCLUSION OF LAW

The criteria for an increased rating to 30 percent for the 
veteran's left ankle fracture with traumatic arthritis are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, Part 4, Code 5270 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The VA therefore has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
necessary evidence has been received for an equitable 
disposition of the veteran's appeal and adequately developed.  
Id. 

In this case, the veteran contends that he is entitled to an 
increased evaluation because his symptoms have increased in 
severity and because of increased symptoms associated with 
the left ankle disability, he underwent surgery to repair the 
ankle and he currently experiences difficulty with 
maintaining employment.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, (Rating 
Schedule) found in 38 C.F.R. Part 4.  Although the evaluation 
of a service-connected disability requires a review of the 
veteran's medical history with regard to that disorder, the 
primary concern in a claim for an increased evaluation for a 
service-connected disability is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The basis of disability evaluations is in the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  38 C.F.R. § 4.10.  The elements to be 
considered primarily include the reduction in the joint's 
normal excursion of movement on different planes in 
conjunction with factors such as less or more movement than 
normal, weakened movement, incoordination, and swelling or 
instability.  38 C.F.R. §§ 4.40, 4.45.  Painful motion is 
also a factor of disability.  38 C.F.R. § 4.59.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Ankylosis of the ankle in plantar flexion, less than 30 
degrees, warrants a 20 percent rating; ankylosis of the ankle 
in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees warrants a 30 percent 
rating; and ankylosis of the ankle in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees 
or with abduction, adduction, inversion or eversion deformity 
warrants a 40 percent rating.  38 C.F.R. § Part 4, Code 5270.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

In this case, VA outpatient treatment reports from 1994 to 
1995 show that the veteran received treatment for complaints 
of pain and instability of the left ankle.  The reports also 
show diagnoses of likely mild sprain with history of 
traumatic injury in past and acute strain-sprain of the left 
ankle, rule out medial tibiale fracture, and history of 
osteoarthritis.  

In February 1995, the veteran underwent a left ankle 
arthroscopy and debridement of the left ankle.  The hospital 
reports record a history of having hardware of the left ankle 
removed in 1989 and 1990 and note that the veteran should 
have had the bone particle removed in the past, but because 
this had not been done, the joint had been damaged.  Because 
of the damaged joint, the veteran complained of pain when 
walking and crunching on movement.  The veteran also used a 
"three day walker" and a cane.  The diagnosis was left 
ankle degenerative joint disease.

In August 1998 a physician stated that the veteran continued 
to receive treatment for the left ankle fracture and had been 
instructed to curtail walking for approximately two months 
because of pain from the arthritic disability.

Documentation of continued treatment is recorded throughout 
VA clinical entries dated in August 1998.  The reports also 
show that the veteran was issued heel lifts to accommodate 
his gait.  Clinical evaluations generally showed mild soft 
tissue swelling along medial malleolus, intact sensory 
function, and normal peripheral pulses.  Mild effusion was 
present.  Plantar flexion was to 15 degrees and dorsiflexion 
was to 10 degrees.  X-rays showed advanced degenerative 
changes.  The diagnostic impression was chronic ankle pain.  
The examiner noted that the veteran had not missed any work 
over the last year because of the ankle but he had had a limp 
due to a recent episode.

As a result of constant pain and swelling, particularly when 
walking, and using a walker for support and at least one 
crutch to relieve pressure, in October 1998 the veteran 
underwent a left ankle fusion.  The veteran's activities were 
restricted to no manual labor for six months.

A VA examination was accomplished in July 1999.  The 
examination report shows that the veteran worked 
intermittently as a mechanic.  He had persistent pain of the 
ankle, foot and decreased muscle strength primarily of the 
calf.  He walked with a limp and used a cane.  He could not 
stand for extended periods and the disability affected his 
work.  The veteran also reported weakness and restricted 
motion.  He denied having neurological symptoms such as 
numbness or tingling.  An uncoordinated gait and easy 
fatigability of the lower extremity were noted, as well as 
flare ups of pain.  Objective evaluation showed multiple 
well-healed scars consistent with surgery.  The ankle had no 
active or passive motion, dorsiflexion or plantar flexion.  
Subtalar motion was full with 10-15 degrees of inversion and 
10-15 degrees of eversion.  Neurologic examination was 
nonfocal without sensory loss throughout the toes.  The toes 
were normal.  The veteran's gait was antalgic favoring the 
left, and there was some mild atrophy of the gastrocnemius 
group.  Strength testing could not be tested as the ankle did 
not move either actively or passively.  The ankle was fused 
at neutral position, i.e., to zero degree at dorsiflexion and 
plantar flexion.  

The diagnosis was status post old trauma to the left ankle, 
resulting in ankle fusion secondary to post-traumatic 
degenerative arthritis, with discomfort, weakness, atrophy 
and incoordination.  The examiner commented that the 
veteran's left ankle disability was unusually disabling in 
that he had persistent atrophy, an uncoordinated gait, and 
inability to stand for prolonged periods.  The symptoms were 
more severe, although consistent with the severe nature of 
the original crush injury, than one would usually see with a 
fused ankle.

Although the clinical findings do not show that the veteran's 
ankylosis of the left ankle is productive of plantar flexion 
between 30 and 40 degrees or dorsiflexion between zero and 10 
degrees, the Board finds that the criteria for an increased 
rating to 30 percent are met.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Recent 
objective findings show that the veteran's left ankle is 
manifested by discomfort, weakness, persistent atrophy, and 
incoordination.  The veteran also cannot stand for prolonged 
periods.  In 1999 the examiner opined the veteran's left 
ankle disability was unusually disabling.  The symptoms are 
more severe than one would usually see with a fused ankle.  
In addition, the veteran contends that the disability 
interferes with walking and standing, hence interfering with 
his lifestyle and employment.  In light of the foregoing, the 
Board finds that entitlement to an increased rating to 30 
percent is warranted.  Although the requisite range of motion 
requirements for an increased rating in excess of 20 percent 
are not met, the Board finds that when considering the 
veteran's overall disability picture, decreased range of 
motion in conjunction with DeLuca considerations, the 
veteran's disability is productive of impairment that more 
nearly approximates the criteria required for a 30 percent 
rating.  38 C.F.R. §§ 4.7, Part 4, Code 5270.  

However an increased evaluation to 40 percent is not 
warranted.  The veteran's disability is not productive of 
ankylosis in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  As noted above, 
dorsiflexion and plantar flexion are neutral at zero degrees, 
and subtalar motion is full with 10-15 degrees of inversion 
and eversion.  Additionally, as discussed above, the 
veteran's pain, discomfort, weakness, and atrophy are 
adequately contemplated in the assigned 30 percent 
evaluation.  Considering the foregoing, the Board finds that 
the veteran's clinical picture does not more nearly 
approximate the criteria required for an increased rating in 
excess of 30 percent.  38 C.F.R. § 4.7.

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 (1999), 
have been considered.  In an exceptional case, where the 
schedular evaluations are found to be inadequate, the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  In 
this case, there is no evidence of frequent hospitalization 
associated with the veteran's left ankle disability.  
Additionally although the veteran asserts that the disability 
interferes with employment, evidence of marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria is not present.  The record 
does not show that the veteran's disability is productive of 
marked interference with employment.  The record merely shows 
that in 1998 an examiner noted that the veteran had not 
missed any work over the last year because of the ankle 
disability, and in 1999 the veteran worked intermittently as 
a mechanic.  Further, as previously discussed, the veteran's 
service-connected disability has been rated as 30 percent 
disabling based on decreased limitation of motion and DeLuca 
considerations.  The 30 percent rating represents as far as 
can practicably be determined the average impairment in 
earning capacity resulting from the service-connected 
disability, and in this case, is adequate to compensate the 
veteran for any loss of working time from exacerbation.  
38 C.F.R. § 4.1 (1999).  Given the foregoing, the Board finds 
that the veteran's disability is not so exceptional as to 
render impractical the application of the ratings schedule.  
Therefore, a referral to the Director of Compensation and 
Pension for consideration on an extra-schedular basis is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

An increased rating to 30 percent for residuals of a left 
ankle fracture with traumatic arthritis is granted, subject 
to the regulations pertinent to the disbursement of monetary 
funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

